



Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.


Exhibit 10.1






AMENDMENT #1 to License Agreement
This Amendment #1 to License Agreement (the “First Amendment”) is entered into
and made effective as of June 9, 2016 (the “First Amendment Effective Date”) and
amends that certain License Agreement dated December 6, 2014 (the “License
Agreement”), by and between Pfizer Inc., a corporation organized and existing
under the laws of the State of Delaware with offices at 235 East 42nd Street,
New York, New York 10017 (“Pfizer”) and Spark Therapeutics, Inc., a corporation
organized and existing under the laws of the State of Delaware with offices at
3737 Market Street, Suite 1300, Philadelphia, Pennsylvania 19104 (“Spark”).
Pfizer and Spark are referred to herein individually as a “Party” and
collectively as the “Parties”.
WHEREAS, the Parties wish to amend the License Agreement to enable the
Manufacturing process technology transfer envisioned in Section 4.5.3 of the
License Agreement and to supplement the terms of the License Agreement with
respect to such technology transfer as set forth herein;
NOW THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each Party, the Parties hereby agree as follows.
1.
Terms. Capitalized terms used in this First Amendment and not defined herein
shall have the respective meanings given to such terms in the License Agreement.

1.1“[**]” means a [**].
1.2“First Amendment” is defined in the preamble above.
1.3“First Amendment Effective Date” is the first date written above.
1.4“Joint Manufacturing Process Improvement Know-How” means any Know-How that
comprises a Joint Manufacturing Process Improvement.
1.5“Joint Manufacturing Process Improvement Patent Right” means any Patent
Right, in any form and whether pending or issued, that claims or discloses any
Joint Manufacturing Process Improvement.
1.6“Joint Manufacturing Process Improvement Technology” means Joint
Manufacturing Process Improvement Know-How and Joint Manufacturing Process
Improvement Patent Rights.
1.7“Manufacturing Process Improvements” means any improvements or changes to the
Manufacturing Process Technology made by or on behalf of either Party or both of
the Parties jointly (when such Improvement is developed by Pfizer, a “Pfizer
Manufacturing Process Improvement”; when such Improvement is developed by Spark,
a “Spark Manufacturing Process Improvement”; when such Improvement is developed
jointly, a “Joint Manufacturing Process Improvement”).
1.8“Manufacturing Process Technology” means (a) [**], and such other materials
that Spark transfers to Pfizer pursuant to Appendix B to Manufacture SPK-9001
(and for clarity, not materials that may be described in Appendix B, but that
Pfizer, its Affiliates or Third Party collaborators of Pfizer owns, Controls or
is in possession of, that was not transferred from Spark), and (b) with respect
to Spark Know-How (other than materials), [**] as transferred to Pfizer pursuant
to Appendix B.
1.9“Manufacturing Technology Transfer Plan” is defined in Section 3.1(a).
1.10“Pfizer Background Manufacturing Know-How” means any Know-How, other than
Pfizer Manufacturing Process Improvement Know-How or Joint Manufacturing Process
Improvement Know-How, that (a) is Controlled by Pfizer or any of its Affiliates
as of the Effective Date or that comes into the Control of Pfizer or any of its
Affiliates during the Term (other than through the grant of a license by Spark)
and (b) is used by or on behalf of Pfizer in the Manufacture of any Compound or
Licensed Product or is disclosed by or on behalf of Pfizer to Spark in
connection with the Manufacture of any Compound or Licensed Product.





--------------------------------------------------------------------------------





1.11“Pfizer Background Manufacturing Patent Right” means any Patent Right, other
than a Pfizer Manufacturing Process Improvement Patent Right or a Joint
Manufacturing Process Improvement Patent Right, in any form and whether pending
or issued, that (a) is Controlled by Pfizer or any of its Affiliates as of the
Effective Date or comes into the Control of Pfizer or any of its Affiliates
during the term of the Agreement (other than through the grant of a license by
Spark) and (b) claims or discloses any method of Manufacture of any Compound or
Licensed Product.
1.12“Pfizer Background Manufacturing Technology” means Pfizer Background
Manufacturing Know-How and Pfizer Background Manufacturing Patent Rights.
1.13“Pfizer Manufacturing Process Improvement Know-How” means any Know-How that
comprises a Pfizer Manufacturing Process Improvement that comes into the Control
of Pfizer or any of its Affiliates during the Term (other than through the grant
of a license by Spark).
1.14“Pfizer Manufacturing Process Improvement Patent Right” means any Patent
Right, in any form and whether pending or issued, that (a) comes into the
Control of Pfizer or any of its Affiliates during the term of the Agreement
(other than through the grant of a license by Spark) and (b) claims or discloses
any Pfizer Manufacturing Process Improvement.
1.15“Pfizer Manufacturing Process Improvement Technology” means Pfizer
Manufacturing Process Improvement Know-How and Pfizer Manufacturing Process
Improvement Patent Rights.
1.16 “Spark Manufacturing Process Improvement Know-How” means any Know-How that
(a) comprises a Spark Manufacturing Process Improvement that comes into the
Control of Spark or any of its Affiliates during the Term, and (b) is used by or
on behalf of Spark in the Manufacture of any Compound or Licensed Product or is
disclosed by or on behalf of Spark to Pfizer in connection with the Manufacture
of any Compound or Licensed Product.
1.17“Spark Manufacturing Process Improvement Patent Right” means any Patent
Right, in any form and whether pending or issued, that (a) comes into the
Control of Spark or any of its Affiliates during the term of the Agreement, (b)
is used by or on behalf of Spark in the Manufacture of any Compound or Licensed
Product and (c) claims or discloses any Spark Manufacturing Process Improvement.
1.18“Spark Manufacturing Process Improvement Technology” means Spark
Manufacturing Process Improvement Know-How and Spark Manufacturing Process
Improvement Patent Rights.


2.
Effects of First Amendment. This First Amendment amends the License Agreement
solely to the extent expressly provided below as of the First Amendment
Effective Date. As so amended, the License Agreement continues in full force and
effect and is ratified in all respects. Any references in the License Agreement
to the “Agreement” will be deemed to mean the License Agreement as amended by
this First Amendment.



3.
Amendments.

3.1Amendment to Section 4.5.3. The final sentence of Section 4.5.3 is hereby
deleted and replaced with “The Parties shall each use Commercially Reasonable
Efforts to discharge the responsibilities set forth in Appendix A to the First
Amendment (the “Manufacturing Technology Transfer Plan”):
(a) Transfer of Manufacturing Process Technology to Pfizer. Spark shall transfer
or cause to be transferred to Pfizer the Manufacturing Process Technology in
order for Pfizer and Spark to perform its respective activities set forth in the
Manufacturing Technology Transfer Plan.
(b) Expenses. Each Party shall bear its own expenses in carrying out its
responsibilities under the Manufacturing Technology Transfer Plan, provided that
Spark’s obligation to carry out its responsibilities under the Manufacturing
Technology Transfer Plan shall be subject to the following: (a) for Spark
personnel time in excess of an aggregate of [**] person-days, Pfizer shall pay
Spark for such additional resources required for Spark to carry out its
responsibilities under the Manufacturing Technology Transfer Plan, and (b)
reasonable limitations on the availability of applicable Spark personnel.”







--------------------------------------------------------------------------------





3.2Manufacturing Process Improvements. The following new Section 5.8 is hereby
inserted into the License Agreement immediately following Section 5.7 thereof:
“5.8 Manufacturing Process Intellectual Property.
5.8.1    Ownership. The Parties shall own Manufacturing Process Improvements in
accordance with Section 5.2 (disregarding the proviso in Section 5.2.3).
5.8.2    Licenses. Without limiting the licenses granted in Section 2:
(a)
Subject to the terms of this Agreement and, as applicable, the terms of the
Existing Spark License Agreements, Spark hereby grants to Pfizer a worldwide
license, (i) [**], with the right to sublicense to Pfizer Affiliates (and
without any right to sublicense to any Third Party, whether for the [**] or
Licensed Products) and (ii) as to Manufacturing processes other than [**], with
the right to sublicense to Pfizer Affiliates and to Third Parties, in the case
of (i) and (ii) under Manufacturing Process Technology and Spark Manufacturing
Process Improvement Technology and under Spark’s interest in Joint Manufacturing
Process Improvement Technology, to Manufacture Compounds and Licensed Products,
which license shall be subject to the terms of this Agreement applicable to
Compounds and Licensed Products, and shall be an exclusive license subject to
Spark’s retained right to Manufacture Compounds and Licensed Products in order
to perform its obligations under Phase I/II Clinical Trials and the
Manufacturing Technology Transfer Plan.

(b)
Subject to the terms of this Agreement (and for the avoidance of doubt without
limiting Pfizer’s exclusivity obligations under Section 2.10) and, as
applicable, the terms of the Existing Spark License Agreements, Spark hereby
grants to Pfizer a fully paid-up, royalty-free, non-exclusive, irrevocable,
perpetual, worldwide license, (i) as to any [**], with the right to sublicense
to Pfizer Affiliates (and without any right to sublicense to any Third Party,
whether for the [**] or products) and (ii) as to Manufacturing processes [**],
with the right to sublicense to Pfizer Affiliates and to Third Parties , in the
case of (i) and (ii) under Manufacturing Process Technology and Spark
Manufacturing Process Improvement Technology and under Spark’s interest in Joint
Manufacturing Process Improvement Technology to Manufacture compounds and
products other than the Compounds and the Licensed Products, which license shall
be royalty-free; provided, however, the license granted under this Section
5.8.2(b) shall exclude the right to use the Manufacturing Process Technology,
Spark Manufacturing Process Improvement Technology or Joint Manufacturing
Process Improvement Technology for the Manufacture of compounds or [**]).

(c)
Spark hereby grants to Pfizer a fully paid-up, royalty-free, semi-exclusive,
irrevocable, perpetual, worldwide license, with the right to sublicense under
Spark’s interest in any of its improvements or changes to Pfizer Background
Manufacturing Technology to Manufacture compounds and products.

(d)
Subject to the terms of this Agreement, Pfizer hereby grants to Spark a fully
paid-up, royalty-free, non-exclusive, irrevocable, perpetual, worldwide license,
with the right to sublicense to Spark Affiliates (and without any right to
sublicense to any Third Party), under Pfizer Background Manufacturing Technology
and Pfizer Manufacturing Process Improvement Technology and under Pfizer’s
interest in Joint Manufacturing Process Improvement Technology to Manufacture
Compounds and Licensed Products in order to perform its obligations under Phase
I/II Clinical Trials and the Manufacturing Technology Transfer Plan.

(e)
Subject to the terms of this Agreement (and for the avoidance of doubt without
limiting Spark’s exclusivity obligations under Section 2.11), Pfizer hereby
grants to Spark a fully paid-up, royalty-free, non-exclusive, irrevocable,
perpetual, worldwide license, with the right to sublicense to Spark Affiliates
and to Third Parties, under Pfizer Manufacturing Process Improvement Technology
and under Pfizer’s interest in Joint Manufacturing Process Improvements to
Manufacture compounds and products other than Compounds and Licensed Products.

(f)
The Manufacturing Process Technology and the Spark Manufacturing Process
Improvements constitute Confidential Information of Spark. The Pfizer Background
Manufacturing Technology, improvements and changes to the Pfizer Background
Manufacturing Technology and Pfizer Manufacturing Process Improvement Technology
constitute Confidential Information of Pfizer.






--------------------------------------------------------------------------------





Without limiting the generality of Section 6 (and subject to the terms and
limitations in Section 6 except as set forth in the proviso at the end of this
Section 5.8.2(f)), Pfizer shall not disclose (other than as consistent with its
sublicense rights under the license grants set forth in Sections 5.8.2(a) and
5.8.2(b)) Manufacturing Process Technology or Spark Manufacturing Process
Improvements, and shall not use (other than as permitted under the license
grants set forth in Sections 5.8.2(a) and 5.8.2(b)) any (1) Manufacturing
Process Technology or (2) Spark Manufacturing Process Improvements, in each case
for the Manufacture [**] of any compound or product; provided that, for purposes
of the restriction set forth in this sentence the exception in Section 6.6 shall
not apply to such Confidential Information of Spark.
(g)
The exclusions set forth in Section 2.5 shall apply to the licenses granted in
this Section 5.8 as if such licenses were granted in Sections 2.1 and 2.2.

(h)
Notwithstanding the foregoing, the license grants set forth above in subsections
(a) and (d) shall not extend to factor IX gene therapy products other than
Compounds and Licensed Products.

(i)
Neither Party shall file for patent protection for any Manufacturing Process
Improvement made in the conduct of activities under this Agreement or in the
practice of licenses granted hereunder without the other Party’s prior written
consent, not to be unreasonably withheld, delayed or conditioned, and, except as
to such Manufacturing Process Improvements as to which the Parties determine to
file for patent protection, each Party will use the requisite efforts to ensure
such Manufacturing Process Improvements are maintained as trade secrets. Pfizer
shall have the right to file for patent protection for any improvements or
changes to Pfizer Background Manufacturing Technology which is not also
Manufacturing Process Technology, and Spark shall not file for patent protection
for any such improvements or changes to Pfizer Background Manufacturing
Technology without Pfizer’s prior written consent.

(j)
The licenses granted in Sections 5.8.2(b), 5.8.2(c), 5.8.2(d) and 5.8.2(e), and
the restrictions set forth in Sections 5.8.2(f) and 5.8(h) shall survive any
expiration or termination of this Agreement.”



[Signature page follows]









--------------------------------------------------------------------------------





In witness whereof, authorized representatives of the Parties have duly executed
this Amendment as of the First Amendment Effective Date.
PFIZER INC
 
SPARK THERAPEUTICS, INC.
By: /s/ Robert J. Smith
 
By: /s/ Jeffrey D. Marrazzo
Name: Robert J. Smith
 
Name: Jeffrey D. Marrazzo
Title: Senior Vice President
 
Title: Chief Executive Officer








--------------------------------------------------------------------------------







Appendix A
Technology Transfer Goals


Spark to provide Pfizer with materials and tech transfer documents in order for
Pfizer and Spark to:
[**]


The Parties shall agree on the allocation of responsibility for the tasks needed
to complete the above items within [**] days of the First Amendment Effective
Date and shall add such allocation of responsibilities to this Appendix A when
agreed.





--------------------------------------------------------------------------------







Appendix B
Manufacturing Process Technology


[**]





